Citation Nr: 1133208	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder, to include as secondary to lumbosacral strain with degenerative joint disease.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbosacral strain with degenerative joint disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease.  

6.  Whether a timely notice of disagreement was submitted in response to an August 2007 rating decision which granted service connection for PTSD and assigned a 30 percent disability rating.  
REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 1960 to April 1963 and from August 1966 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of service connection for a cervical spine disorder, entitlement to service connection for hypertension, entitlement to service connection for irritable bowel syndrome, entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease, and whether a timely notice of disagreement was filed in response to an August 2007 rating decision which granted service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 rating decision that denied service connection for a cervical spine condition on the basis that the Veteran's cervical spine condition was neither incurred in nor was caused by service, was not appealed.

2.  Evidence added to the record since the final April 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disorder.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a cervical spine disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 

In a rating decision dated in April 2006, the RO denied service connection finding that the evidence did not show that the Veteran had a cervical spine disorder that occurred in or was caused by service.  The RO provided the Veteran with notice of the rating decision in May 2006 and appellate rights.  A notice of disagreement was not filed nor was new and material evidence received within one year showing that he had a current spine disability that was incurred in service or that is due to or aggravated by a service-connected disability, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in August 2007.  
New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet.App. 199 (2009).  In this case, the Veteran's current claim for service connection for a cervical spine disorder involves the same disability but a different theory in which to grant service connection as the previously claimed cervical spine disorder.  The Veteran has alleged that his cervical spine disorder is secondary to arthritis of the lumbar spine.  In that regard, the Federal Circuit held that finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.  Bingham v. Nicholson, 421 F.3d 1346 (Fed.Cir. 2005).  Therefore, new and material evidence is necessary to reopen the claim.  Id.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2006 rating decision included the Veteran's service treatment records (STRs) that showed no complaint of, treatment for, or a diagnosis of a neck disorder.  An April 1991 retirement examination marked the Veteran's spine and other musculoskeletal systems as normal.  Medical records dating from October 1993 to May 2005 include a May 2002 x-ray that revealed degenerative disc disease of the cervical spine and a spontaneous fusion between C6-7 that occurred without prior injuries that he knows of other than military activities for 28 years and without surgical fusion.  A June 2002 MRI of the cervical spine showed mild to moderate vental impression on the thecal sac at C4-5 and C5-6.  Medical records dating from July to September 2005 show that the Veteran was treated for degenerative disc disease of the cervical spine.  VA medical records show that the Veteran was diagnosed with degenerative disc disease of the spine and he reported having problems beginning in 1989 or 1999 with numbness and tingling in his fingers and hands.  

The evidence submitted since the April 2006 RO decision denying service connection includes VA medical records showing complaints and treatment for neck pain.  MRI and x-ray images revealed multilevel cervical spondylolysis and disc space narrowing, a C6-7 fusion, and degenerative joint disease of the cervical spine.  See September 2006 MRI, February 2010 x-ray, and March 2010 MRI.  Also included was an April 2010 C&P spine examination that diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner found that she could not determine whether the Veteran's degenerative disc disease of the cervical spine was due to the Veteran's service-connected lumbosacral strain with degenerative joint disease.  The Veteran reported to the examiner that he began having neck pain while still in service and that the course of the problem since onset was progressively worse.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's statements to the examiner are not cumulative and raise the possibility that the Veteran's currently diagnosed cervical spine disability is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a cervical spine disorder is granted and, to that extent only, the appeal is granted.


REMAND

Cervical spine

Having reopened the Veteran's claim for service connection for a cervical spine disorder, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

In April 2010 the Veteran was accorded a C&P spine examination.  During the examination the Veteran reported that he started having joint pain in the 1980's of his knees, shoulders, back, and neck.  He reported that he would get a headache followed by neck pain and numbness.  The diagnosis was cervical spine degenerative joint disease.  As to whether the Veteran's cervical spine degenerative joint disease was caused by the Veteran's service-connected lumbosacral strain, the examiner indicated that she could not resolve the issue without resorting to mere speculation.  She noted that there was no known medical literature showing objective evidence of lumbar spine degenerative joint disease caused cervical spine degenerative joint disease.  She did not provide an opinion regarding aggravation nor did she provide an opinion regarding direct service connection.  Therefore, another VA spine examination is warranted.  

Irritable bowel syndrome

The Veteran seeks service connection for irritable bowel syndrome which he avers started in service.  

In January 2008 the Veteran was accorded a C&P intestines examination.  During the examination the Veteran reported that he had symptoms of irritable bowel syndrome while in Vietnam.  The examiner indicated that the Veteran was accorded a colonoscopy in October 2004 which revealed a diagnosis of diverticulosis/irritable bowel syndrome, as per a review of CPRS (Computerized Patient Record System).  As these records are not contained in the file they should be requested upon remand.  Additionally, the examiner found that it would be speculative to opine whether the Veteran's complaints of stomach discomfort that was associated with nausea, vomiting, and loose stools were related to or the same condition known as irritable bowel syndrome and diagnosed post-service.  

In addition, the Veteran's representative argued in August 2008 that gastroenteritis was diagnosed in service, which according to Mayo Clinic documents she submitted is a trigger to irritable bowel syndrome, as is stress.  She further raised the issue of irritable bowel syndrome as secondary to the Veteran's service-connected PTSD.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2008 examination is inadequate, the Veteran should be accorded a new C&P intestines examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").   

Hypertension

The Veteran also seeks service connection for hypertension, which he avers is related to exposure to Agent Orange.  The Veteran's DD 214 confirms the Veteran's service in Vietnam during the Vietnam conflict, so his exposure to Agent Orange is presumed.  Moreover, a blood pressure reading of 120/90 was recorded in June 1977, while in service.  The Board notes that a VA examination was not obtained with respect to the claim.  However, one should be accomplished to assess whether the Veteran had hypertension in service, within one year of discharge, or as related to exposure to Agent Orange.  See 38 C.F.R. § 3.159 (c)(4) (2010).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Lumbosacral spine

The Veteran also seeks a disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease.  

In April 2010 the Veteran was accorded a C&P spine examination.  Physical examination revealed flexion from 0 to 75 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 15 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, and right lateral rotation from 0 to 15 degrees.  The examiner noted objective evidence of pain on active range of motion.  However, the examiner did not note where the Veteran's pain began and ended with range of motion.  The Veteran's accredited representative requested another examination to fully assess the functional limitations due to pain.  



PTSD 

In addition to the foregoing, the Veteran seeks a higher initial rating for service-connected PTSD.  In a letter dated in August 2007, the RO notified the Veteran that his claim for entitlement to service connection for PTSD was granted.  The RO included the Disabled American Veterans as the Veteran's representative on the letter.  The Veteran, through his current representative, filed a notice of disagreement received in February 2010 as to that determination.  A May 2010 letter was sent to the Veteran's representative informing her that the February 2010 notice of disagreement was not submitted in a timely manner.  Appeal rights were sent with the May 2010 letter informing the Veteran and his representative that he had one year from the letter to appeal the decision.  A notice of disagreement was submitted in August 2010.   When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to whether a timely notice of disagreement was filed with respect to the initial rating assigned to service-connected PTSD, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

General

In addition, on remand, the RO should also provide the Veteran with VCAA notice concerning how to substantiate a secondary service claim.  The only VCAA notice provided thus far was on direct service connection, however, secondary service connection will be considered with respect to the cervical spine disorder and irritable bowel syndrome claims.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 22, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran should be asked when he began seeking treatment at VA health facilities for these disabilities and the RO should then associate those records with the Veteran's file.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection on a secondary basis.  Also request that the Veteran identify when he began receiving medical care through VA and at which facilities.  

2.  Associate with the claims folder VA medical records dating from March 22, 2011.  Ensure that CPRS records dated in October 2004, including colonoscopy results, which were referenced in the January 2008 VA intestines examination are obtained and associated with the claims folder.  Also, associate with the claims file any VA records identified by the Veteran above.  If no further treatment records exist, the claims file should be documented accordingly.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his irritable bowel syndrome or any other gastrointestinal disability.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current gastrointestinal disability, including irritable bowel syndrome, began in, or is etiologically related to the Veteran's active military service.  In that regard, the examiner should address whether the gastroenteritis in service was a trigger for irritable bowel syndrome.  The examiner should also consider any reports of continuity of symptomatology since service.  If the examiner finds that a current disability, including irritable bowel syndrome, is not related to his active service, the examiner should opine as to whether the condition is at least as likely as not due to or caused by service-connected PTSD.  If not, is any current disability, including irritable bowel syndrome, aggravated (i.e., permanently worsened) beyond its natural progression by service-connected PTSD.  The examiner must provide a complete rationale for all stated opinions. 

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his cervical spine disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the cervical spine condition at least as likely as not (a probability of 50% or greater) began in or is related to a period of active service.  In that regard, the examiner should consider the Veteran's report upon prior VA examination that his symptoms began in service and have since worsened.  If not, is it at least as likely as not caused by or due to his service-connected low back condition.  If not, the examiner should opine as to whether the condition is at least as likely as not aggravated (i.e., permanently worsened) beyond its natural progression by the low back condition.  The examiner must provide a complete rationale for any stated opinion. 

The examiner should also address the current nature and severity of his lumbosacral strain with degenerative joint disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbosacral strain with degenerative joint disease with a full description of the effect of the disabilities upon his ordinary activities.  Complete range of motion studies should be conducted and the examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbosacral spine should be noted and the examiner should indicate the point at which pain begins and ends on flexion, extension, lateral rotation and lateral flexion.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral strain with degenerative joint disease upon his vocational pursuits.  

5.  After the above development is accomplished, schedule the Veteran for an examination of his hypertension by an appropriately qualified VA examiner.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's hypertension and an opinion as to whether the hypertension at least as likely as not began in or is related to a period of active service.  Also, was hypertension shown during his first period of active service from April 1960 to April 1963, or within one year of his discharge?  If not, was hypertension first shown during the period of active service from August 1966 to June 1991, or within one year of discharge?  In that regard, the examiner's attention is directed to the blood pressure reading of 120/90 in the Veteran's STRs dated in June 1977.  The examiner should also provide an opinion as to whether it is at least as likely as not that hypertension is related to presumed herbicide exposure in service.  A rationale for all opinions expressed should be provided.    

6.  Issue the Veteran a statement of the case for the issue of whether a timely notice of disagreement was filed with respect to the issue of a higher initial rating for service-connected PTSD.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

7.  After any further development deemed necessary, readjudicate the issues on appeal in light of the additional evidence obtained.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


